[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action brought by Diana Rubano, Executrix of the Estate of Nicholas M. Zappone, her father. Plaintiff alleges that decedent had entered into a business arrangement with defendant wherein defendant was to purchase certain motor vehicles on behalf of decedent using decedent's money and then resell said cars and repay decedent.
Defendant, who appeared pro se, was defaulted for failure to plead and this matter was heard as a hearing in damages. Numerous checks were introduced into evidence by plaintiff, made out by decedent or Executrix to Fuda Auto Sales, and cashed by Fuda Auto Sales. Defendant alleges that certain checks were made out for the purchase of automobiles for decedent's relatives.
One check introduced was for $485 for taxes and registration on a vehicle of one Leogrande. Another check of Caterina D'Aversa appeared to be for the purchase of automobiles by D'Aversa. Further, a 1986 Chevrolet Cavalier purchased for $1,635 in December of 1993 is in the possession of Decedent's Estate. However, the following checks were made by Decedent or his Executrix or endorsed by decedent and cashed by defendant with no explanation:
November 3, 1993 — Check in amount of  $6,250
November 12, 1993 — Check in amount of $5,000
November 26, 1993 — Check in amount of $2,400
December 9, 1993 — Check in amount of  $8,000
December 16, 1993 — Check in amount of $3,500
Total of the above is $25,150. That amount less the purchase price of the 86 Chevrolet Cavalier of $1,635 is $23,515.
Judgment enters for plaintiff in the amount of $23,515 plus costs.
KULAWIZ, J. CT Page 14440